Citation Nr: 1313183	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  03-24 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than December 14, 2004, for the award of a separate 20 percent rating for glaucoma and cataract of the left eye.

2.  Entitlement to an increased rating for a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1965 to May 1969, including service in the Republic of Vietnam for which he received the Vietnam Campaign Medal and the Purple Heart.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied a single rating in excess of 10 percent for a left eye disorder (then characterized as residuals of a shell fragment wound, to specifically include traumatic cataract, iridoplegia, and headache).  During the pendency of the appeal, the agency of original jurisdiction (AOJ) granted a separate 20 percent rating for the traumatic cataract and glaucoma associated with the Veteran's left eye disorder, effective December 14, 2004.  The AOJ also awarded an additional 10 percent rating for left eye ptosis, effective January 26, 2009.  However, as neither of those awards constituted a complete grant of the benefits sought on appeal, the Veteran's claims remained pending.

In May 2005, November 2006, September 2009, and February 2011, the Board remanded the Veteran's claims for additional development.  That development is now complete and the claims are once again before the Board for appellate review.

As a final introductory matter, the Board observes that, while its prior remand was pending, the Veteran submitted an October 2012 written request for VA compensation for "nerve damage in both hands."  He attributed those symptoms to the diabetes mellitus for which he is currently service connected.  While the Veteran is also in receipt of service connection for diabetic neuropathy, that award only encompasses his lower extremities.  Accordingly, the Board interprets his recent statement as a claim for service connection for upper-extremity diabetic neuropathy.  As that claim has not yet been developed for appellate review, it is referred to the AOJ for appropriate action.  

The Veteran's increased rating claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran submitted a claim for an increased left eye compensation that was received at the AOJ on February 21, 2001.  He was subsequently granted a separate 20 percent rating for the traumatic cataract and glaucoma associated with his service-connected left eye disorder.   

2.  The evidence reflects that, beginning at least one year prior to the receipt of the Veteran's February 21, 2001, claim, his service-connected left eye disorder was productive of subjective complaints of poor vision and objective findings of visual acuity of no worse than 20/70 in one eye and 20/50 in the other.


CONCLUSION OF LAW

The criteria for an effective date of February 21, 2000, but no earlier, for the assignment of a separate 20 percent disability rating for the traumatic cataract and glaucoma associated with the Veteran's service-connected left eye disorder have been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.157(b), 3.159, 3.400 (2012); 38 C.F.R. §  4.84a, Diagnostic Codes (DCs) 6061 through 6079 (in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

While mindful of the above notice provisions, the Board observes that the first issue on appeal in this case arises from the Veteran's disagreement with the effective date assigned following the award of a separate rating for the traumatic cataracts and glaucoma associated with his service-connected left eye disorder.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice cannot be considered prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In any event, the Board observes that the AOJ took action to furnish VCAA notice through letters issued in June 2001, May 2005, June 2006, and December 2006.  Those VCAA notice letters collectively apprised the Veteran of the evidence needed to substantiate his earlier effective date claim, the only issue decided herein.  Additionally, those letters outlined the responsibilities of the Veteran, and those of VA, in obtaining relevant evidence, and described in detail how VA assigns a disability rating and an effective date following the grant of service connection.  Therefore, those letters not only satisfied the original VCAA notice requirements but also the heightened requirements set forth in Dingess.  

While cognizant that the May 2005, June 2006, and December 2006 letters were mailed to the Veteran after the initial adjudication of his earlier effective date claim, the Board finds that any prejudice arising from such late VCAA notice has been effectively cured by the subsequent readjudication of that claim in an April 2009 statement of the case (SOC) and in August 2010 and December 2012 supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  In those readjudications, the AOJ considered all of the pertinent evidence of record, including the clinical findings and lay argument that had been elicited on remand.  Accordingly, the Board finds that the delay in VCAA notice has neither deprived the Veteran of effective participation in the processing of his earlier effective date claim nor affected the essential fairness of the decision.  As such, VA's duty to notify under 38 C.F.R. § 3.159(b) has been effectively met with respect to that issue.

Similarly, VA's duty to assist has been effectively met with respect to the Veteran's earlier effective date claim such that no further assistance is necessary.  Through its initial development of the Veteran's appeal, and in accordance with the Board's prior remand, the AOJ has obtained the Veteran's service treatment records and pertinent VA medical records.  The AOJ also has attempted to procure private medical records, which the Veteran has identified in an effort to show that his left eye cataract and glaucoma has been 20 percent disabling since February 21, 2001.  See AMC Correspondence dated February 28, 2012.  Significantly, however, the Veteran has not heeded the AOJ's request for written authorization to obtain his private medical records.  Nor has he submitted copies of any such records in his own possession or provided other information that would assist VA in obtaining that evidence on his behalf.  Accordingly, the Board finds that, to the extent that evidence remains unavailable, the responsibility lies with the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street.).  Moreover, the Board considers it unlikely that the Veteran has been prejudiced by VA's failure to obtain the aforementioned private records.  That is because, for the reasons outlined below, the Board has decided to retroactively extend his rating for cataracts and glaucoma to an even earlier date (February 21, 2000) than those records would purportedly substantiate.  

Tellingly, the Veteran has not alleged that there are any other outstanding records relevant to his earlier effective date claim.  As such, there is no need for additional records development with respect to that issue.  Nor is there any need for an additional VA examination or medical opinion.  To the contrary, the Veteran has already been afforded VA examinations in September 2001, August 2005, June 2008, July 2010, and October 2012.  Moreover, his most recent examination has included a retrospective medical opinion, which has proven pivotal to the grant of his earlier effective date claim.  Given that favorable outcome, and the lack of any complaint from the Veteran, or other evidence of record, suggesting that the October 2012 VA examiner's findings were inadequate to decide the earlier effective date claim, the Board finds that an additional examination or opinion with respect to that issue would be unnecessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Board also finds that it would be unnecessary to otherwise delay adjudication of that issue as the Board's latest remand has met with substantial compliance by the AOJ.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed, the AOJ has conducted appropriate efforts to procure the Veteran's service and post-service treatment records and has obtained a VA examination and medical opinion that are sufficient to decide his earlier effective date claim.  Moreover, in furnishing the requested medical opinion, the October 2012 examiner has expressly heeded the Board's remand directives to conduct a thorough records review and estimate the clinical date of onset of the Veteran's left eye glaucoma and cataract.  As such, the Board is satisfied that, for the limited purpose of deciding the Veteran's earlier effective date claim, the October 2012 examiner has achieved substantial, if not total, compliance with the terms of its latest remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet App. 97, 105 (2008) (discussing situations when it is acceptable, instead, to have "substantial" compliance, even if not "exact," "total" or "complete" compliance, per se).

In further compliance with the Board's remand, the Veteran's earlier effective date claim has been readjudicated in a December 2012 SSOC.  In that readjudication, the AOJ has expressly considered the findings of the October 2012 VA examiner and the other clinical evidence obtained since the previous SSOC.  Even assuming, without conceding, that any relevant additions to the claims file have not been expressly addressed, "[t]here is a presumption of regularity that public officers perform their duties 'correctly, fairly, in good faith, and in accordance with law and governing regulations.'"  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (quoting Alaska Airlines, Inc. v. Johnson, 8 F.3d 791, 795 (Fed. Cir. 1993)).  Courts presume that, "'in the absence of clear evidence to the contrary,'" public officers have "'properly discharged their official duties,'" Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  Therefore, absent any showing to the contrary, the Board presumes the AOJ has met its obligation to consider all relevant evidence added to the record since the previous adjudication of the Veteran's earlier effective date claim.  See 38 C.F.R. § 19.31 (2012).  Significantly, neither the Veteran nor his representative has alleged or shown that this particular duty has not been satisfied.  Thus, the presumption of regularity has not been rebutted and the Board concludes that there has been substantial compliance with its prior remand directives, including its instruction to readjudicate the Veteran's claim in the December 2012 SSOC.  See Stegall, 11 Vet. App. at 271.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied with respect to the earlier effective date claim and, thus, appellate review of that issue may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Earlier Effective Date

At the outset of its discussion, the Board acknowledges that the instant claim was originally characterized as a request for an earlier effective date for the grant of service connection for glaucoma and cataract of the left eye, secondary to diabetes mellitus.  However, in its February 2011 remand, the Board explained that this construction was in error as the Veteran's left eye glaucoma and cataract had not been caused or aggravated by his diabetes mellitus but were rather components of his service-connected shell fragment wound residuals.  As such, the Board determined that the Veteran's claim was more appropriately styled as a request for an earlier effective date for a separate rating for those service-connected left eye manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping).

By way of history, the Board observes that the above manifestations have been rated as 20 percent disabling under DC 6077, one of 19 disability codes governing impairment of central visual acuity.  See C.F.R. § 4.84a, DCs 6061-6079.  Those codes were amended effective December 10, 2008.  38 C.F.R. § 4.84a.  Significantly, however, the revised criteria are not retroactively applicable.  Rather, they govern only with respect to claims filed on or after December 10, 2008.  73 Fed. Reg. 66543 (November 10, 2008).  Such a claim has not been presented here.  On the contrary, the Veteran's appeal arises from a request for VA disability benefits that was received at the AOJ in February 2001.  Therefore, only the rating codes that existed prior to December 10, 2008, are applicable in this instance.  38 C.F.R. § 4.84a (2008). 

Parenthetically, the Board observes that DCs 6061-6079 function in tandem by providing progressively higher ratings to compensate rising levels of visual impairment.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  Moreover, each of those codes effectively addresses the same symptomatology, albeit to varying degrees.  As such, all of the criteria contained in those codes are effectively contemplated by the particular provision (DC 6077) used to rate the Veteran's claim.  38 C.F.R. § 4.97.

Under DC 6077, and the other diagnostic codes governing impaired visual acuity, the overall loss of acuteness or 'sharpness' of vision is derived from the criteria set forth at 38 C.F.R. § 4.84a.  In making this assessment, the best distant vision obtainable after best correction with glasses serves as the basis of the rating, except in cases of keratoconus, where lenses are medically required.  38 C.F.R. § 4.75.  

Specifically, under 38 C.F.R. § 4.84a, DCs 6061 through 6079, the visual acuity of one eye is compared to the visual acuity of the other eye via a chart, which is used to derive a single bilateral rating.  38 C.F.R. § 4.84a, DCs 6061-6079, Table V.  These criteria provide that the impairment of central visual acuity is to be rated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  Id.  The percentage evaluation is then calculated via Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A 10 percent disability rating is warranted for visual acuity where the vision is 20/50 in one eye and 20/50 in the other eye; or where vision is 20/40 in one eye and 20/50 in the other; or where vision is 20/70 in one and 20/40 in the other.  38 C.F.R.  § 4.84a, DCs 6078, 6079.

A 20 percent disability rating is warranted for visual acuity where the vision is 20/70 in one eye and 20/50 in the other; or where vision is 20/100 in one eye and 20/50 in the other; or where vision is 20/200 in one and 20/40 in the other; or where vision is 15/200 in one eye and 20/40 in the other.  38 C.F.R. § 4.84a, DCs 6077, 6078.

In the instant case, the Veteran contends that the overall central visual impairment arising from his left eye cataract and glaucoma met the criteria for a 20 percent rating long before his ocular surgery on December 14, 2004.  38 C.F.R. § 4.84a, DCs 6077, 6078.  Prior to undergoing that procedure, the Veteran now maintains, his vision had worsened to the extent that medication was no longer sufficient to control his symptoms.  His representative likewise maintains that the Veteran's first ocular surgery - an Argon Laser Trabeculoplasty (ALT) procedure - took place in 2002 after less invasive treatment options had been exhausted.  As such, both parties contend that an effective date earlier than December 14, 2004, is warranted for the Veteran's 20 percent cataract and glaucoma rating.  The parties further allege that this evaluation should be have taken effect prior to February 21, 2001, when the Veteran first applied for an increased rating for his service-connected left eye disorder.

Under VA's governing laws and regulations, the effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2012).  

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2012); Norris v. West, 12 Vet. App. 413 (1999).

Where, as here, a service-connected disability purportedly worsens before the filing of a claim for increase, the provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) apply.  Those provisions direct that the effective date of the higher rating shall be the earliest date on which the worsening was factually ascertainable provided that the claim for increase was received within the ensuing calendar year.  In such instance, the Board must determine the earliest date on which the higher rating was supported by the evidence of record.  Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

Here, it is undisputed that the Veteran submitted a claim for increased left eye compensation on February 21, 2001.  There were no submissions from the Veteran or records of treatment dated prior to February 21, 2001 that could serve as an informal claim for increase.  See 38 C.F.R. § 3.157(b).  As such, his appeal hinges on whether his service-connected left eye disorder warranted a separate 20 percent rating on or before February 21, 2001.  Id.

To answer that question, the Board remanded the Veteran's claim for a VA eye examination, conducted through the Disability Benefits Questionnaire (DBQ) process, and a retrospective medical opinion.  Specifically, the Board directed the examining VA clinician to estimate the date of onset of the Veteran's left eye cataract and glaucoma.  The Board also asked the examiner to indicate whether those particular left eye manifestations had been present both 1) when Veteran submitted his claim for increase on February 21, 2011; and 2) one year prior to the receipt of that claim (February 21, 2000).

In response to the Board's queries, a VA staff optometrist opined in October 2012 that the clinical onset of the Veteran's left eye cataract and glaucoma had been in existence as of February 21, 2000.  As a rationale for that opinion, the VA DBQ examiner noted that those manifestations had been precipitated by a left eye injury sustained in 1966.  The VA DBQ examiner further noted that, in the wake of that decades-old trauma, the Veteran's left eye cataract and glaucoma had progressively worsened, culminating in a need for multiple ocular surgeries, beginning with the 2002 ALT procedure.  Tellingly, however, the VA DBQ examiner made no mention of any significant worsening of those service-connected manifestations between February 21, 2000, and the specific cataract surgery performed on December 14, 2004.  

In addition to offering the above findings, the October 2012 VA DBQ examiner indicated that she had reviewed the pertinent evidence in the Veteran's claims file.  Such evidence included the report of the Veteran's initial VA eye examination, which had been performed on September 6, 2001.  Significantly, that report showed that the Veteran's that corrected visual acuity had been 20/70 in the right eye and 20/30 minus 2 in the left eye.  See VA Eye Examination, September 6, 2001.  In other words, he had missed two letters on the line of the optometry chart that would have otherwise indicated 20/30 vision in the left eye.  The Veteran's subsequent VA examination reports reflected a fairly consistent levels of decreased visual acuity, bilaterally.  Those findings were also of record when the October 2012 VA DBQ examiner conducted her evidentiary review.  

While additional documents have been since been added to the Veteran's claims file, none are material to his claim for an earlier effective date.  As such, the Board is satisfied that the October 2012 VA DBQ examiner took into account all pertinent evidence submitted with respect to that earlier effective date claim.  Therefore, the Board considers the October 2012 examiner's opinion to be probative for the limited purpose of deciding that issue.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the clinician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  The Board also considers it significant that the above examiner was expertly qualified to render that opinion in light of her training as an optometrist.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Moreover, that opinion is uncontroverted by the other medical evidence of record, and the Board is precluded from substituting its own conclusions for those of the VA examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Accordingly, in light of the October 2012 DBQ examiner's opinion, the Board finds that the Veteran's left-eye traumatic cataract and glaucoma were in existence one year prior to the receipt of his February 21, 2001, claim.  It follows that a separate evaluation for those manifestations was warranted as of February 21, 2000.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The next question before the Board is whether a 20 percent rating was, in fact, proper on that date.  In this regard, the Board recognizes that the DBQ examiner declined to state precisely when the diagnostic criteria for such a rating were first met.  38 C.F.R. § 4.84a, DCs 6061-6079.  Tellingly, however, her predecessor indicated that, as of September 2001, the Vetearn's corrected visual acuity had most closely approximated the criteria for a 20 percent rating under 38 C.F.R. § 4.84a, DCs 6061 through 6079.  Accordingly, the Board is satisfied that the Veteran qualified for such a rating at the time of his September 2001 VA examination.  See 38 C.F.R. § 4.7 (2012) (noting generally that where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating).  

In reaching this determination, the Board is mindful that the September 2001 examination constituted the earliest occasion of record in which visual acuity measurements were made.  As such, it is not possible to determine precisely when the Veteran first met the criteria for 20 percent rating for the visual impairment posed by his left eye cataract and glaucoma.  Nevertheless, in view of the October 2012 VA DBQ examiner's opinion that those left eye manifestations were in existence as of February 21, 2000, the Board considers it more likely than not that the criteria for a 20 percent rating were met on that date.  Were that not the case, the VA DBQ examiner presumably would have indicated that the Veteran's cataract and glaucoma were less disabling on February 21, 2000, than at the time of his December 14, 2004 surgery.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting that there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties"; see also Marsh v. Nicholson, 19 Vet. App. at 385 (2005); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners).  However, the VA DBQ examiner made no such finding and, thus, the Board is precluded from arriving at that conclusion on its own.  Indeed, such an inference would effectively contradict the medical opinion evidence of record.  See Colvin, 1 Vet. App. at 175.  It would also run counter to the Veteran's own complaints of poor vision, dating back before the submission of his increased rating claim.  The Veteran is competent to offer an account of such visual impairment, which, by its very nature, is perceivable through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board has no basis to question the credibility of the Veteran's account given the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Further, for the Board to ignore his competent and credible lay assertions, particularly in the face of corroborating medical opinion evidence, would effectively doom his claim in a manner that conflicts with the veteran-friendly, non-adversarial spirit of the VA appeals process. 

Accordingly, mindful of its obligation to sympathetically review the record, the Board finds that the October 2012 DBQ examiner's opinion - in tandem with the other pertinent evidence, both clinical and lay - is sufficient to establish that the Veteran's left eye cataract and glaucoma were 20 percent disabling as of February 21, 2000.  Therefore, his 20 percent rating should be retroactively extended to that date.  

Conversely, the Board finds that a still earlier effective date for the assignment of such a rating is not warranted in this case.  The Board recognizes that, by attributing the Veteran's cataract and glaucoma to his 1966 ocular injury, the October 2012 examiner suggested that those manifestations may have existed prior to February 21, 2000.  As explained previously, however, the date of entitlement is only one factor that must be considered in determining the proper effective date of a claim for a separate or increased rating.  The other factor is the date that the claim was received at the AOJ.  In this case, the Veteran does not contend, and the record does not otherwise show, that his claim for increase was received prior to February 21, 2001.  As such, the earliest effective date that may be granted is one year prior to the receipt of that claim, when his left eye cataract and glaucoma became factually ascertainable.  Hazan, Harper, supra.

In sum, the Board finds that an effective date of February 21, 2000, but not earlier, is warranted for the 20 percent rating currently assigned for the Veteran's left eye cataract and glaucoma.  In making this decision, all reasonable doubt has been resolved in favor of this combat-decorated Veteran.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2012).


ORDER

An earlier effective date of February 21, 2000, for the assignment of a 20 percent disability rating for the traumatic cataract and glaucoma associated with the Veteran's service-connected left eye disorder is granted.


REMAND


The Board recognizes that its decision to assign an earlier effective date for the Veteran's 20 percent cataract and glaucoma rating does not represent a complete grant of the benefits sought in connection with his left eye disorder.  However, before the Board can reach a decision on the remainder of the Veteran's appeal, further development is needed.  

First, the Board considers it necessary to obtain information from the October 2012 VA DBQ examiner regarding the Veteran's corrected distance and near central visual acuity.  Such information was expressly requested in the Board's February 2011 remand, but was not included in the October 2012 examiner's report.  The Board acknowledges that, following the completion of that report, a hand-written notation of "corrected" visual acuities was added to the Veteran's claims file.  However, it is unclear whether those findings were rendered by the October 2012 VA DBQ examiner or by one several other clinicians who have conducted eye examinations throughout the pendency of this appeal.  Moreover, the Board observes that the AOJ did not have a chance to review those findings, which were obtained following the issuance of the most recent SSOC.  See 38 C.F.R. § 19.31 (2012).  Accordingly, clarification of those findings by the October 2012 examiner, and review by the AOJ, is necessary in order to ensure compliance with the terms of the Board's prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting, inter alia, that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated). 

Similarly, the dictates of Stegall warrant further clarification with respect to the Goldman visual field testing conducted throughout this appeal.  Id.  The Board, in its previous remand, requested that the Veteran undergo a follow-up VA eye examination that included numeric interpretations of his prior Goldman tests, dated in September 2001 and August 2005.  See 38 C.F.R. § 4.76a.  However, no such numeric interpretations were rendered by the VA optometrist who conducted that follow-up examination.  Moreover, that VA examiner does not appear to have reviewed, much less numerically interpreted, the results of a March 2011 Goldman test, which the Board had also requested in its prior remand but which were not obtained until after the October 2012 VA examination took place.  That examiner likewise does not appear to have interpreted the results of her own Goldman test, which was administered one month after the completion of her October 2012 examination. 

Accordingly, the Board finds that, on remand, the above VA examiner should provide numeric interpretations of the September 2001, August 2005, March 2011, and November 2012 Goldman tests such that the Board may apply the visual acuity data contained therein to determine whether the Veteran's service-connected left eye disorder has warranted increased compensation throughout the pendency of this appeal.  38 C.F.R. §§ 3.312(c)(3); 3.159(c)(4) (2012); See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that if VA must ensure the adequacy of any examination or medical opinion it provides); see also Stegall, 11 Vet. App. at 271.

Finally, the above VA examiner should clarify whether the visual field measurements, requested in the Board's prior remand, have been made pursuant to 38 C.F.R. § 4.76.  That regulation directs, in pertinent part: 

Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The usual perimetric methods will be employed, using a standard perimeter and 3 mm white test object.  At least 16 meridians 22 1/2 degrees apart will be charted for each eye (See Figure 1. For the 8 principal meridians, see table III.)  The charts will be made a part of the report of examination.  Not less than 2 recordings, and when possible, 3 will be made.  The minimum limit for this function is established as a concentric central contraction of the visual field to 5 .  This type of contraction of the visual field reduces the visual efficiency to zero.  Where available the examination for form field should be supplemented, when indicated, by the use of tangent screen or campimeter.  This last test is especially valuable in detection of scotoma.
38 C.F.R. § 4.76.  

It is unclear from the report of the Veteran's most recent Goldman test whether the requested visual field measurements have been conducted in accordance with the applicable regulatory provisions.  As such, this matter should be addressed on remand and further clinical testing should be undertaken, if appropriate.  38 C.F.R. §§ 3.312(c)(3); 3.159(c)(4) (2012); See Barr, 21 Vet. App. at 312; Stegall, 11 Vet. App. at 271. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) to the examiner who conducted the October 2012 VA DBQ eye examination and the November 2012 Goldman visual field test for the purpose of obtaining an addendum opinion.  

No further examination of the Veteran is necessary, unless the examiner determines that additional clinical testing is necessary to ensure compliance with the Board's remand instructions.  

If the examiner who conducted the October 2012 examination is not available, forward the claims file for review by another appropriate examiner. 

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner is requested to provide an addendum opinion as to the following:

a)  Clarify the measurements of the Veteran's corrected central visual acuity for distance and near, with record of the refraction.  Snellen's test type or its equivalent should be used.  Mydriatics should be routine, except when contraindicated.  Funduscopic and ophthalmologic findings must be recorded.

b)  Clarify whether the Goldman visual field test conducted in November 2012 complied with the provisions of 38 C.F.R. § 4.76.  That regulation provides, in pertinent part, that the usual perimetric methods should be employed, using a standard perimeter and 3 mm white test object.  At least 16 meridians 22 1/2 degrees apart must be charted for each eye (See Figure 1 for the 8 principal meridians, see table III.)  The charts should be made a part of the report of examination.  Not less than 2 recordings, and when possible, 3 should be made.  Where available the examination for form field should be supplemented, when indicated, by the use of tangent screen or campimeter. 

If the Veteran's most recent Goldman test was not conducted in accordance with the foregoing regulatory specifications, additional testing should be administered.  

c)  Finally, provide numeric interpretations of the charts of the Goldman tests of record performed in September 2001,  August 2005, March 2011, and November 2012, as well as any subsequent Goldman test conducted pursuant to this remand. 

2.  After completing the development requested in item 1 and any other action necessary to avoid an additional remand, the AOJ should readjudicate the issue remaining on appeal.  If the claim is not granted to the Veteran's satisfaction, he and his representative should be provided with an SSOC that expressly addresses all pertinent evidence added to the record since the previous adjudication.  Thereafter, the Veteran and his representative should be afforded an opportunity to submit written or other argument in response before returning the claims file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


